Vacated and Remanded and Opinion filed October 12, 2006











Vacated
and Remanded and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01204-CV
____________
 
FELTON BAKER, Appellant
 
V.
 
PDQ UNIVERSAL FENCE, INC., GREG
MILLIEN, and THOMAS PAGE, Appellees
 

 
On Appeal from the 157th District
Court
Harris County,
Texas
Trial Court Cause No.
04-07166
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 4, 2005.  On April 13, 2006,
this court ordered the parties to mediate the case.  On August 29, 2006,
the mediator notified this court that all issues in the case had been settled.
 
On
September 28, 2006,  the parties filed a
joint motion for resolution of the appeal.  The parties= Memorandum of Settlement was
attached to the motion.  In the motion, the parties asked that we vacate
the trial court=s judgment and findings so that a new judgment and findings
may be entered to incorporate the terms of the parties= settlement agreement.  See Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
we vacate the judgment and remand the cause to the trial court for entry of a
judgment in accordance with the terms of the parties= settlement agreement.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.